Petition for Writ of Mandamus Denied and Memorandum Opinion filed
May 1, 2014.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00188-CV



        IN RE JOHN ANTHONY VILLARIN INDIVIDUALLY AND
             D/B/A MRT AUTO & DIESEL REPAIR, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              281st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-21663

                        MEMORANDUM OPINION

      On March 5, 2014, relator John Anthony Villarin, individually and d/b/a
MRT Auto & Diesel Repair, filed a petition for writ of mandamus in this Court.
See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In the petition, relator
asks this Court to compel the Honorable Sylvia Matthews, presiding judge of the
281st District Court of Harris County, to grant relator’s motion to compel requests
for production and to deny two motions to quash non-party subpoenas and for
protection filed by the real parties in interest.

       Relator has not satisfied his burden to demonstrate entitlement to mandamus
relief. Accordingly, we deny relator’s petition for writ of mandamus.



                                     PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.




                                            2